DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20220240122 A1 herein Liu. 
Claim 1, Liu discloses a method for modifying Quality of Service (QoS) information (Title, Method), comprising: a remote user equipment (UE) transmits a first message to a relay UE for QoS information modification (0147, remote UE transmits a modification request message), wherein the first message includes at least one QoS rule and/or at least one QoS flow description (0147, QOS information and flow identifier; 0057) associated with a Protocol Data Unit (PDU) session (0003, establishing a PDU session on link with a relay UE).

Claim 2, Liu discloses the method of claim 1. Liu discloses the remote UE receives a second message from the Relay UE to complete the QoS information modification (0168, 0169).

Claim 3, Liu discloses the method of claim 1. Liu discloses wherein the first message includes an identity of the PDU session or a relay service code (RSC) associated with the PDU session and/or the second message includes the identity of the PDU session or a relay service code (RSC) associated with the PDU session (0147, PQI).

Claim 4, Liu discloses the method of claim 1. Liu discloses wherein each QoS rule contains at least one of the following parameters: a QoS rule identifier (QRI), a QoS flow identifier (QFI), a set of packet filters, and a precedence value (0147, 5QI).

Claim 5, Liu discloses the method of claim 1. Liu discloses wherein each QoS flow description contains at least one of the following parameters: a QoS flow identifier (QFI), a QoS identifier, Guaranteed flow bit rate (GFBR), Maximum flow bit rate (MFBR), and an EPS bearer identity (EBI) (0147, 0057).

Claim 6, Claim 6 further limits an alternative of claim 5. Liu discloses 5QI, therefore all of the limitations of claim 6 have been met.

Claim 7, Liu discloses the method of claim 1. Liu discloses wherein the PDU session is established for the Remote UE to access a service from a data network via the Relay UE (0003, 0057).

Claim 8,  Liu disclose the method of claim 2. Liu discloses wherein the first message is a Link Modification Request message and/or the second message is a Link Modification Accept message (0147, modification request to the relay UE).

Claim 9, Claim 9 further limits an alternative of claim 4. Since Liu discloses 5QI, therefore all of the limitations of claim 9 have been met.

Claim 10, Claim 10 further limits an alternative of claim 9. Liu discloses 5QI, therefore all of the limitations of claim 10 have been met.

Claim 11, Claim 11 further limits an alternative of claim 9. Liu discloses 5QI, therefore all of the limitations of claim 11 have been met. 

Claim 12, as analyzed with respect to the limitations as discussed in claim 1. Liu discloses a remote UE (User Equipment), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (0249).

Claim 13, as analyzed with respect to the limitations as discussed in claim 2.
Claim 14, as analyzed with respect to the limitations as discussed in claim 3.
Claim 15, as analyzed with respect to the limitations as discussed in claim 4.
Claim 16, as analyzed with respect to the limitations as discussed in claim 5.
Claim 17, as analyzed with respect to the limitations as discussed in claim 6.
Claim 18, as analyzed with respect to the limitations as discussed in claim 7.
Claim 19, as analyzed with respect to the limitations as discussed in claim 8. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2022177885 A1 - The disclosure pertains to methods and apparatus for supporting multiple application IDs on a single unicast link using Layer- 3 Relay. Methods and apparatus for operation by a wireless transmit/ receive unit (WTRU) are provided. In an embodiment, a method may include any of receiving a first request message to establish a direct communication with a peer WTRU, the request message including an indication of first user information of the peer WTRU, associated with a first application and/or a first application identity; transmitting, to the peer WTRU, information indicating a first Internet Protocol (IP) address; receiving a second request message to associate a second application with the direct communication; transmitting a second response message including a second IP address; and communicating, with the peer WTRU using the direct communication, data related to the first application using the first IP address and data related to the second application using the second IP address.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468